Citation Nr: 1434822	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-12 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1972; from November 1990 to May 1991; from January 2002 to January 2004; from May 2004 to May 2005; and from August 2005 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which declined to reopen a previously denied claim for service connection for a bilateral foot disability.  Subsequently, the claims file was transferred to the jurisdiction of the RO in Houston, Texas.

There are currently no records in the Veterans Benefits Management System (VBMS).  There are records located in the Virtual VA electronic claims file.  These records should be reviewed upon remand.

Of note, VBMS lists a different power of attorney (POA) than the organization listed on the front page of this decision, Disabled American Veterans (DAV).  However, the only Form 21-22 of record appoints DAV as the Veteran's POA.  Additionally, the paper claims file, VBMS, and Virtual VA do not contain any indication that this representation was revoked.  Likewise, the Notes section of VBMS, completed by AOJ personnel, also does not indicate any change in representation.  The Board finds that the Veteran is represented by DAV and that no clarification of representation is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2012, the Board remanded the Veteran's claim to determine the nature and etiology of his bilateral foot disabilities.  In part, the remand instructions requested that a VA examiner opine on whether the Veteran's degenerative arthritis of the feet manifested within one year of his "discharge from his final period of active duty in April 2006."  See the June 2012 decision, page 6.

In a July 2012 report, a VA examiner diagnosed bilateral bunionette, bilateral hallux limitus, and degenerative arthritis of both feet.  While the examiner indicated that the Veteran's arthritis was not due to service, he did not provide the requested opinion on whether this disability manifested within one year of his separation from service.  Additionally, the examiner did not address bilateral bunionette or bilateral hallux limitus.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the AOJ.

2. After any additional records are associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed foot disabilities.  The Veteran's claims file must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that each identified foot disability, to include degenerative arthritis of the feet, bilateral bunionette and/or bilateral hallux limitus had causal origins in service or is otherwise related to the Veteran's active duty service.  

The examiner should also provide an opinion as to whether arthritis of the feet shown in a private podiatrist's report dated in August 2008 was at least as likely as not manifested within a year of the Veteran's discharge from his final period of active duty in April 2006.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



